
EXHIBIT 10.31
FIRST AMENDMENT TO LEASE AND LICENSE


THIS FIRST AMENDMENT TO LEASE AND LICENSE (this "Amendment") is entered into as
of the l9th day of September, 2006 (the "Effective Date"), by and between RREEF
AMERICA REIT III-ZI LLC, a Delaware limited liability company ("Landlord"),
successor in interest to BCIA New England Holdings LLC, a Delaware limited
liability company (the "Original Landlord") and HIFN, INC., a California
corporation ("Tenant").


Recitals


A.  Landlord is the owner of certain real property located and known as Point
West Place, 111 Speen Street, Framingham, Massachusetts (the "Land") and the
building thereon (the "Building") and other improvements constructed thereon
(the Land, the Building and the other improvements are hereinafter collectively
referred to as the "Property").


B.  Reference is made to that certain lease dated as of June 30, 2003 (the
"Lease") between the Original Landlord, as landlord, and Tenant, as tenant, as
modified by Commencement Date Letter dated September 15, 2003 between Original
Landlord and Tenant, with respect to a portion of the Building, currently
consisting of approximately 4,177 rentable square feet on the second floor (the
"Leased Premises").


C.  Reference is also made to that certain Storage Space License dated January
31, 2004 between Original Landlord, as Landlord, and Tenant, as Tenant (the
"License").


D.  Landlord is the current owner of the Property and the current holder of the
Landlord's interest under both the Lease and the License and Tenant is the
current holder of the Tenant's interest under both the Lease and the License.


E. Landlord and Tenant desire to extend the term of the Lease and License, and
to otherwise amend the Lease and License as more particularly set forth below.


NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby mutual1y acknowledged, Landlord and Tenant hereby agree that the Lease
and License are hereby amended as follows:


Agreements
 
    1.  Capitalized Terms. Each capitalized term appearing but not defined
herein shall have the meaning, if any, ascribed to such term in the Lease or the
License, as the context shal1 require.


2.  Recitals. The recitals above set forth are true and complete and are
incorporated herein by reference.
 
3. Amendments. As of the Effective Date, the Lease is hereby amended as follows:


(a) Landlord. The term "Landlord," as used in both the Lease and the License is
hereby amended to read in its entirety as follows:
 


-1-

--------------------------------------------------------------------------------





 
LANDLORD:
RREEF AMERICA REIT In - Z1 LLC, a
   
Delaware limited liability company





(b) Landlord's Address. For all purposes under the Lease and License, Landlord's
address and Landlord's Managing Agent's address for notice shall be as follows:



 
LANDLORD'S ADDRESS:
     
c/o RREEF Management Company
 
4 Technology Drive
 
Westborough, MA 01581



4.  Amendments to License.


(a) Landlord and Tenant hereby agree that the term of the License is hereby
extended so that it shall expire upon the date of expiration or earlier
termination of the Lease, as amended hereby, unless the License is sooner
terminated by Landlord in accordance with the provisions of the License. Tenant
hereby accepts the Storage Space as defined in Section 1 of the License "As Is",
in its current condition, without any representations or warranties by Landlord
and without any obligation by Landlord to prepare the same for Tenant's use and
occupancy or to make any payments or to give any allowances to Tenant.


(b) Section 1 (g) of the License is hereby amended by inserting the following at
the end of the penultimate sentence thereof: "in which event Landlord may
terminate this License immediately upon giving notice of termination to Tenant."


5.  Amendments to Lease.


(a) Basic Rent. Until November 30, 2006, Basic Rent shall remain payable as per
the current Lease. Commencing as of December 1, 2006 and continuing through the
remainder of the term as extended, Basic Rent shall be payable in the following
amounts:


Period
Rentable Square
Rent
Annual Rent
Monthly Installment
from
to
Footage
Per Square Foot
 
of Rent
12/1/2006
11/30/2007
4,177
$24.00
$100,248.00
$8,354.00
12/1/2007
11/30/2008
4,177
$25.00
$104,425.00
$8,702.08
12/1/2008
11/30/2009
4,177
$26.00
$108,602.00
$9,050.17
12/1/2009
I 1/30/2010
4,177
$27.00
$112,779.00
$9,398.25
12/1/2010
11/30/2011
4,177
$28.00
$116,956.00
$9,746.33



(b)  Base Year for Operating Expenses. Effective December 1, 2006: Calendar year
2007.


(c) Base Year for Taxes. Effective December 1, 2006: Calendar year 2007.
Calendar Year 2007 is comprised of half of tax fiscal year 2007, (i.e., January
1, 2007 through June 30, 2007) and half of tax fiscal year 2008, (i.e., July 1,
2007 through December 31, 2007).


(d)  Tax Year. Effective December 1, 2006: "Tax Year" shall mean a calendar


-2-

--------------------------------------------------------------------------------



year or portion thereof included within the Term, which calendar year may be
comprised of portions of more than one tax 'fiscal year. For example, the Tax
Year which is Calendar Year 2008 is comprised of half of tax fiscal year 2008,
(i.e., January 1, 2008 through June 30, 2008) and half of tax fiscal year 2009,
(i.e., July 1,2008 through December 31,2008).


(e)  Term. The Term, currently scheduled to expire on November 30, 2006, is
hereby extended for an additional period of five (5) years, beginning December
1, 2006 and ending November 30, 2011.


(f) Agent. Effective immediately, the Agent (as defined in Section 1.2 of the
Lease) is RREEF Management Company, a Delaware corporation.
 
                (g) Effective December 1, 2006, Article 8.1 (b) of the Lease is
hereby deleted and the following substituted therefor:


"(b) In the event that Taxes assessed for any Tax Year shall exceed Base Taxes,
Tenant shall pay to Landlord, as Additional Rent, an amount equal to (i) the
excess of Taxes assessed for such Tax Year over Base Taxes, multiplied by (ii)
Tenant's Proportionate Share, both the Taxes assessed for the Tax Year and the
Base Taxes to be apportioned in the case of any partial Tax Year at the end of
the Term."


(h)  Article 14.1 (a) of the Lease, defining "Default of Tenant" is hereby
amended to add a new subdivision (ix) as follows: "Tenant shall fail to perform
or observe any term or condition contained in the License and such failure shall
continue beyond any applicable notice and cure periods provided for in the
License".


(i) Condition of Premises. In connection with this Amendment, Landlord shall
provide (i) 600 CFM cabinet exhaust fan on thermostat for Tenant's computer room
and (ii) a central system diffuser balanced to 200 CFM plus four (4) 2x2 grilles
for the Tenant's lab area. Except as set forth in the preceding sentence, Tenant
hereby acknowledges and agrees that (i) the Premises and the Storage Space are
satisfactory to Tenant in all respects in their "AS IS" condition, without
representation or warranty of any kind by Landlord, (ii) it is the current
tenant of the Premises and the Storage Space, (iii) it has inspected and is
familiar with the Premises and the Storage Space as the current tenant of the
Premises and the Storage Space, (iv) has found the Premises and the Storage
Space to be satisfactory to its intended uses, and (v) Landlord is not required
to complete any unperformed repair or other work with respect to the Premises or
the Storage Space as of the date of this Amendment.


(j) Security Deposit. Landlord acknowledges that it is presently holding a cash
Security Deposit in the amount of $19,840.75, which is presently the "Required
Amount" pursuant to Section 14.8 of the Lease. Landlord and Tenant hereby agree
that the "Required Amount" of the Security Deposit shall remain as $19,840.75
throughout the remainder of the Term, as extended hereby, without reduction. The
Security Deposit shall continue to be held by Landlord subject to the terms of
Section 14.8 of the Lease.


(k) Extension Option. Section 15.20 of the Lease and all references thereto are
hereby deleted. Tenant shall have no right or option to extend the Term of this
Lease for the

-3-

--------------------------------------------------------------------------------



Extension Period provided for in said Section 15.20 or for any other period
beyond November 30, 2011.
 
6.  Amendments affecting both Lease and License Provisions


(a)  Insurance. Effective immediately, Sections 10.2 and 10.4 of the Lease and
Section 1(k) of the License are each deleted and replaced with the following
provision, except that in the case of the License, all references to the
"Premises" in the following provision shall be deemed to be references to the
"Storage Space", and all references to the "Lease" in the following provision
shall be deemed to be references to the "License".


"Tenant shall keep in force throughout the Term: (a) a Commercial General
Liability insurance policy or policies to protect the Landlord Entities (defined
below) against any liability to the public or to any invitee of Tenant or a
Landlord Entity incidental to the use of or resulting from any accident
occurring in or upon the Premises with a limit of not less than $2,000,000 per
occurrence and not less than $3,000,000 in the annual aggregate, (b) Business
Auto Liability covering owned, non-owned and hired vehicles with a limit of not
less than $1,000,000 per accident; (c) insurance protecting against liability
under Worker's Compensation Laws with limits at least as required by statute;
(d) Employers Liability with limits of $1,000,000 each accident, $1,000,000
disease policy limit, $1,000,000 disease--each employee; and (e) All Risk or
Special Form coverage protecting Tenant against loss of or damage to Tenant's
alterations, additions, improvements, carpeting, floor coverings, panelings,
decorations, fixtures, inventory and other business personal property situated
in or about the Premises. "Landlord Entities" means Landlord, Landlord's
investment manager, and the trustees, boards of directors, officers, general
partners, beneficiaries, stockholders, employees and agents of each of them.


The aforesaid policies shall (a) be provided at Tenant's expense; (b) name the
Landlord Entities as additional insured; (c) be issued by an insurance company
authorized to do business in the state where the premises are located, with a
minimum Best's rating of "A-:VII" during the Term; and (d) provide that said
insurance shall not be canceled unless thirty (30) days prior written notice
(ten days for non-payment of premium) shall have been given to Landlord. Tenant
shall provide Landlord with a certificate of insurance for the aforementioned
coverage on ACORD Form 25 (liability) and ACORD Form 27 (casualty) (or their
substantial equivalent), to be delivered no later than the date on which
Landlord delivers possession of the Premises to Tenant, and at least thirty (30)
days prior to each renewal of said insurance.


Whenever Tenant shall undertake any alterations, additions or improvements in,
to or about the Premises ("Work") the aforesaid insurance protection must extend
to and include injuries to persons and damage to property arising in connection
with such Work, without limitation including liability under any applicable
structural work act, and such other insurance as Landlord shall require; and the
policies of or certificates evidencing such insurance must be delivered to
Landlord prior to the commencement of any such Work.
 
So long as their respective insurers so permit, Tenant and Landlord hereby

-4-

--------------------------------------------------------------------------------



mutually waive their respective rights of recovery against each other for any
loss insured by fire, extended coverage, All Risks or other insurance now or
hereafter existing for the benefit of the respective party but only to the
extent of the net insurance proceeds payable under such policies. Each party
shall obtain any special endorsements required by their insurer to evidence
compliance with the aforementioned waiver."


(a)  Environmental Compliance. Section 5.4 of the Lease is hereby deleted and
replaced with the following provision, and the following provision is hereby
added as Section 1 (z) to the License, except that in the case of the License,
all references to the "Premises" in the following provision shall be deemed to
be references to the "Storage Space", and all references to the "Lease" in the
following provision shall be deemed to be references to the "License".


"Environmental Compliance. (i) Tenant shall not, and shall not direct, suffer or
permit any of its agents, contractors, employees, licensees or invitees
(collectively, the "Tenant Entities") to at any time handle, use, manufacture,
store or dispose of in or about the Premises or the Building any (collectively
"Hazardous Materials") flammables, explosives, radioactive materials, hazardous
wastes or materials, toxic wastes or materials, or other similar substances,
petroleum products or derivatives or any substance subject to regulation by or
under any federal, state and local laws and ordinances relating to the
protection of the environment or the keeping, use or disposition of
environmentally hazardous materials, substances, or wastes, presently in effect
or hereafter adopted, all amendments to any of them, and all rules and
regulations issued pursuant to any of such laws or ordinances (collectively
"Environmental Laws"), nor shall Tenant suffer or permit any Hazardous Materials
to be used in any manner not fully in compliance with all Environmental Laws, in
the Premises or the Building and appurtenant land or allow the environment to
become contaminated with any Hazardous Materials. Notwithstanding the foregoing,
Tenant may handle, store, use or dispose of products containing small quantities
of Hazardous Materials (such as aerosol cans containing insecticides, toner for
copiers, cleaning fluids and cleaning supplies, paints, paint remover and the
like) to the extent customary and necessary for the use of the Premises for
general office purposes; provided that Tenant shall always handle, store, use,
and dispose of any such Hazardous Materials in a safe and lawful manner and
never allow such Hazardous Materials to contaminate the Premises, Building and
appurtenant land or the environment. Tenant shall protect, defend, indemnify and
hold each and all of the Landlord Entities (as defined in this Lease) harmless
from and against any and all loss, claims, liability or costs (including court
costs and attorney's fees) to the extent caused by the failure of Tenant to
fully comply with all applicable Environmental Laws, or except as permitted
herein, to the extent caused by the presence, handling, use or disposition in or
from the Premises of any Hazardous Materials by Tenant or any Tenant Entity
(even though permissible under all applicable Environmental Laws or the
provisions of this Lease), or to the extent caused by the failure of Tenant to
keep, observe, or perform any provision of this paragraph."


7.  Brokers. Landlord and Tenant each hereby represents and warrants that it has
not dealt with any real estate broker or agent in connection with the
procurement of this Amendment
 
-5-

--------------------------------------------------------------------------------



except Richards Barry Joyce & Partners, LLC and Kaplan Commercial Properties,
Inc., whose commissions shall be paid by Landlord upon the completion and full
execution of this Amendment, and not otherwise. Tenant shall indemnify and hold
Landlord harmless from any costs, expense or liability (including costs of suit
and reasonable attorneys' fees) for any compensation, commission or fees claimed
by any real estate broker or agent other than the aforementioned broker(s) in
connection with the procurement of this Amendment because of any act or
statement by the Tenant. Landlord shall indemnify and hold Tenant harmless from
any costs, expense or liability (including costs of suit and reasonable
attorneys' fees) for any compensation, commission or fees claimed by any real
estate broker or agent in connection with the procurement of this Amendment
because of any act or statement by the Landlord.
 
8. Effective Date. The parties agree that this Amendment shall be effective from
and after the Effective Date and not to any period of time prior thereto. To the
extent this Amendment contains language which purports to amend the Lease or
License with respect to periods of time prior to the Effective Date, such
language is for clarification purposes only and shall not be deemed to change
the obligations of the parties with respect thereto. In no event shall this
Amendment be construed to impose any liability on Landlord for any period of
time preceding its ownership of the Property.


    9.  Ratification of Lease and License Provisions. Except as otherwise
expressly amended, modified and provided for in this Amendment, Tenant hereby
ratifies all of the provisions, covenants and conditions of the Lease and
License, and such provisions, covenants and conditions shall be deemed to be
incorporated herein and made a part hereof and shall continue in full force and
effect. Tenant acknowledges that Landlord is not currently in default of any of
its obligations under the Lease or License.


10.  Entire Amendment. This Amendment contains all the agreements of the parties
with respect to the subject matter hereof and supersedes all prior dealings
between the parties with respect to such subject matter.


11.  Authority. Landlord and Tenant each warrant to the other that the person or
persons executing this Amendment on its behalf has or have authority to do so
and that such execution has fully obligated and bound such party to all terms
and provisions of this Amendment.


    12.  Binding Amendment. This Amendment shall be binding upon, and shall
inure to the benefit of the parties hereto, and their respective successors and
assigns.


13.  Governing Law. This Amendment shall be governed by the law of the state in
which the Premises is located.
 
14.  Severability. If any clause or provision of this Amendment is or should
ever be held to be illegal, invalid or unenforceable under any present or future
law applicable to the terms hereof, then and in that event, it is the intention
of the parties hereto that the remainder of this Amendment shall not be affected
thereby, and that in lieu of each such clause or provision of this Amendment
that is illegal, invalid or unenforceable, such clause or provision shall be
judicially construed and interpreted to be as similar in substance and content
to such illegal,


-6-

--------------------------------------------------------------------------------



invalid or unenforceable clause or provision, as the context thereof would
reasonably suggest, so as to thereafter be legal, valid and enforceable.


15.  No Reservation. Submission of this Amendment for examination or signature
is without prejudice and does not constitute a reservation, option or offer, and
this Amendment shall not be effective until execution and delivery by all
parties.


16.  Counterparts. This Amendment may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
17.  Limitation of Landlord's Liability. Redress for any claim against Landlord
under the Lease as amended and under the License, as amended, shall be limited
to and enforceable only against and to the extent of Landlord's interest in the
Building. The obligations of Landlord under the Lease, as amended, and under the
License, as amended, are not intended to be and shall not be personally binding
on, nor shall any resort be had to the private properties of, any of its or its
investment manager's trustees, directors, officers, partners, beneficiaries,
members, stockholders, employees, or agents, and in no case shall Landlord be
liable to Tenant under the Lease, as amended, or under the License, as amended,
for any lost profits, damage to business, or any form of special, indirect or
consequential damages."


IN WITNESS WHEREOF, the parties hereto have executed this Amendment under seal
as of the date and year first above written.
 
LANDLORD:
TENANT:
   
RREEF AMERICA REIT III - Z1 LLC, a
HIFN, INC, a California corporation
Delaware corporation, Authorized Agent
 



By:
RREEF Management Company, a
 
Delaware corporation, Authorized Agent



By: /s/ Edward Reiss
 
By: /s/ William R. Walker
         
Name: Edward Reiss
 
Name: William Walker
         
Title: District Manager
 
Title: CFO
         
Dated: 10/4/2006
 
Dated: 10/3/2006
 



- 7 -

--------------------------------------------------------------------------------


